


Exhibit 10.17

 

Restricted Stock Unit

Omnicell, Inc.

Grant Notice

1201 Charleston Road

 

Mountain View, CA 94043

 

Name

Employee ID:

 

You have been granted a Restricted Stock Unit Award in Omnicell, Inc. Common
Stock as follows:

 

 

Type of Award:

Restricted Stock Unit (RSU)

 

 

Grant No.:

 

 

 

Equity Incentive Plan:

  2009 Equity Incentive Plan

 

 

Date of Grant:

 

 

 

Total Number of Shares Subject to Award:

 

 

 

 

 

Number of Shares

Vesting Date

 

Vesting on Vesting Date

 

 

 

 

 

 

 

 

 

 

Remaining Shares will vest quarterly pro-rata on the same day of the last month
of each quarter over the remainder of the four year vesting term.

 

By your acceptance of this Stock Award Grant, you agree that this award is
granted under and governed by the terms and conditions of this Grant Notice,
Omnicell, Inc.’s 2009 Equity Incentive Plan (as amended from time to time) (the
“Plan”) and by the terms and conditions of the 2009 Equity Incentive Plan,
Restricted Stock Unit Award Agreement (“Award Agreement”) which is attached
hereto.

 

You understand and agree that as of the Date of Grant, this Grant Notice, the
Award Agreement and the Plan set forth the entire understanding between you and
Omnicell, Inc. regarding the Stock Award set forth herein, and the underlying
Common Stock, and supersede all prior oral and written agreements on that
subject.

 

 

Chief Financial Officer

 

Attachment:   Restricted Stock Unit Award Agreement

 

--------------------------------------------------------------------------------


 

OMNICELL, INC.
2009 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Pursuant to the Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Restricted Stock Unit Award Agreement and in consideration of your services,
Omnicell, Inc. (the “Company”) has awarded you a Restricted Stock Unit Award
(the “Award”) under its 2009 Equity Incentive Plan (the “Plan”). Your Award is
granted to you effective as of the Date of Grant set forth in the Grant Notice
for this Award. This Restricted Stock Unit Award Agreement shall be deemed to be
agreed to by the Company and you upon the signing by you of the Restricted Stock
Unit Award Grant Notice to which it is attached. Defined terms not explicitly
defined in this Restricted Stock Unit Award Agreement shall have the same
meanings given to them in the Plan. In the event of any conflict between the
terms in this Restricted Stock Unit Award Agreement and the Plan, the terms of
the Plan shall control. The details of your Award, in addition to those set
forth in the Grant Notice and the Plan, are as follows.

 

1.             GRANT OF THE AWARD. This Award represents the right to be issued
on a future date the number of shares of the Company’s Common Stock as indicated
in the Grant Notice. As of the Date of Grant, the Company will credit to a
bookkeeping account maintained by the Company for your benefit (the “Account”)
the number of shares of Common Stock subject to the Award. This Award was
granted in consideration of your services to the Company. Except as otherwise
provided herein, you will not be required to make any payment to the Company
(other than past and future services to the Company) with respect to your
receipt of the Award, the vesting of the shares or the delivery of the
underlying Common Stock..

 

2.             VESTING. Subject to the limitations contained herein, your Award
will vest, if at all, in accordance with the vesting schedule provided in the
Grant Notice, provided that vesting will cease upon the termination of your
Continuous Service. Upon such termination of your Continuous Service, the shares
credited to the Account that were not vested on the date of such termination
will be forfeited at no cost to the Company and you will have no further right,
title or interest in or to such underlying shares of Common Stock.

 

3.             NUMBER OF SHARES.

 

(a)           The number of shares subject to your Award may be adjusted from
time to time for Capitalization Adjustments, as provided in the Plan.

 

(b)           Any shares, cash or other property that becomes subject to the
Award pursuant to this Section 3, if any, shall be subject, in a manner
determined by the Board, to the same forfeiture restrictions, restrictions on
transferability, and time and manner of delivery as applicable to the other
shares covered by your Award.

 

(c)           Notwithstanding the provisions of this Section 3, no fractional
shares or rights for fractional shares of Common Stock shall be created pursuant
to this Section 3. The

 

1

--------------------------------------------------------------------------------


 

Board shall, in its discretion, determine an equivalent benefit for any
fractional shares or fractional shares that might be created by the adjustments
referred to in this Section 3.

 

4.             SECURITIES LAW COMPLIANCE. You may not be issued any shares under
your Award unless either (i) the shares are registered under the Securities Act;
or (ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award also must comply
with other applicable laws and regulations governing the Award, and you will not
receive such shares if the Company determines that such receipt would not be in
material compliance with such laws and regulations.

 

5.             LIMITATIONS ON TRANSFER. Your Award is not transferable, except
by will or by the laws of descent and distribution. In addition to any other
limitation on transfer created by applicable securities laws, you agree not to
assign, hypothecate, donate, encumber or otherwise dispose of any interest in
any of the shares of Common Stock subject to the Award until the shares are
issued to you in accordance with Section 6 of this Agreement. After the shares
have been issued to you, you are free to assign, hypothecate, donate, encumber
or otherwise dispose of any interest in such shares provided that any such
actions are in compliance with the provisions herein and applicable securities
laws. Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, you may designate a third party
who, in the event of your death, shall thereafter be entitled to receive any
distribution of Common Stock to which you were entitled at the time of your
death pursuant to this Agreement.

 

6.             DATE OF ISSUANCE. The Company will deliver to you a number of
shares of the Company’s Common Stock equal to the number of vested shares
subject to your Award, including any additional shares received pursuant to
Section 3 above that relate to those vested shares on the applicable vesting
date(s). However, if a scheduled delivery date falls on a date that is not a
business day, such delivery date shall instead fall on the next following
business day. The form of such delivery (e.g., a stock certificate or electronic
entry evidencing such shares) shall be determined by the Company.

 

7.             DIVIDENDS. You shall receive no benefit or adjustment to your
Award with respect to any cash dividend, stock dividend or other distribution
that does not result from a Capitalization Adjustment as provided in
Section 9(a) of the Plan; provided, however, that this sentence shall not apply
with respect to any shares of Common Stock that are delivered to you in
connection with your Award after such shares have been delivered to you.

 

8.             RESTRICTIVE LEGENDS. The shares issued under your Award shall be
endorsed with appropriate legends determined by the Company.

 

9.             AWARD NOT A SERVICE CONTRACT.

 

(a)           Your Continuous Service with the Company or an Affiliate is not
for any specified term and may be terminated by you or by the Company or an
Affiliate at any time, for any reason, with or without cause and with or without
notice. Nothing in this Restricted Stock Unit Award Agreement (including, but
not limited to, the vesting of your Award pursuant to the schedule set forth in
Section 2 herein or the issuance of the shares subject to your Award), the Plan
or any covenant of good faith and fair dealing that may be found implicit in
this Restricted

 

2

--------------------------------------------------------------------------------


 

Stock Unit Award Agreement or the Plan shall: (i) confer upon you any right to
continue in the employ of, or affiliation with, the Company or an Affiliate;
(ii) constitute any promise or commitment by the Company or an Affiliate
regarding the fact or nature of future positions, future work assignments,
future compensation or any other term or condition of employment or affiliation;
(iii) confer any right or benefit under this Restricted Stock Unit Award
Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan; or (iv) deprive the Company of the
right to terminate you at will and without regard to any future vesting
opportunity that you may have.

 

(b)           By accepting this Award, you acknowledge and agree that the right
to continue vesting in the Award pursuant to the schedule set forth in Section 2
is earned only by continuing as an employee, director or consultant at the will
of the Company (not through the act of being hired, being granted this Award or
any other award or benefit) and that the Company has the right to reorganize,
sell, spin-out or otherwise restructure one or more of its businesses or
Affiliates at any time or from time to time, as it deems appropriate (a
“reorganization”). You further acknowledge and agree that such a reorganization
could result in the termination of your Continuous Service, or the termination
of Affiliate status of your employer and the loss of benefits available to you
under this Restricted Stock Unit Award Agreement, including but not limited to,
the termination of the right to continue vesting in the Award. You further
acknowledge and agree that this Restricted Stock Unit Award Agreement, the Plan,
the transactions contemplated hereunder and the vesting schedule set forth
herein or any covenant of good faith and fair dealing that may be found implicit
in any of them do not constitute an express or implied promise of continued
engagement as an employee or consultant for the term of this Agreement, for any
period, or at all, and shall not interfere in any way with your right or the
Company’s right to terminate your Continuous Service at any time, with or
without cause and with or without notice.

 

10.          WITHHOLDING OBLIGATIONS.

 

(a)           On or before the time you receive a distribution of the shares in
respect of your Award, or at any time thereafter as requested by the Company
and/or any Affiliate, you hereby authorize any required withholding from the
Common Stock issuable to you and/or otherwise agree to make adequate provision
in cash for any sums required to satisfy the federal, state or local tax
withholding obligations of the Company or any Affiliate which arise in
connection with your Award (the “Withholding Taxes”). As provided in
Section 8(g) of the Plan, the Company may withhold from any compensation paid to
you by the Company in partial or full satisfaction of the withholdings
contemplated by this Section 10. In no way limiting the foregoing, the Company
is hereby authorized to withhold shares of Common Stock that are otherwise to be
issued and delivered to you under this Award in partial or full satisfaction of
the withholdings contemplated by this Section 10; provided, however, that no
shares of Common Stock shall be withheld with a value exceeding the minimum
amount of tax required to be withheld by law.

 

(b)           Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to deliver to you
any Common Stock.

 

3

--------------------------------------------------------------------------------


 

(c)           In the event the obligation of the Company and/or any Affiliate to
withhold arises prior to the delivery to you of Common Stock or it is determined
after the delivery of Common Stock to you that the amount of the withholding
obligation was greater than the amount withheld by the Company and/or any
Affiliate, you agree to indemnify and hold the Company and its Affiliates
harmless from any failure by the Company and/or any Affiliate to withhold the
proper amount.

 

11.          UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a
vested Award, you shall be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue shares pursuant to this
Agreement. You shall not have voting or any other rights as a stockholder of the
Company with respect to the shares to be issued pursuant to this Agreement until
such shares are issued to you pursuant to Section 6 of this Agreement. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

 

12.          NOTICES. Any notices provided for in your Award or the Plan shall
be given in writing and shall be deemed effectively given upon receipt or, in
the case of notices delivered by the Company to you, five (5) days after deposit
in the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company. Notwithstanding the foregoing, the Company may, in
its sole discretion, decide to deliver any documents related to participation in
the Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means. You hereby consents to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 

13.          MISCELLANEOUS.

 

(a)           The rights and obligations of the Company under your Award shall
be transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.

 

(b)           You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

 

(c)           You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award, and fully understand all provisions of your
Award.

 

(d)           This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

4

--------------------------------------------------------------------------------


 

(e)           All obligations of the Company under the Plan and this Agreement
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

 

14.          GOVERNING PLAN DOCUMENT. Your Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan.  Except as expressly provided herein, in the event of any conflict
between the provisions of your Award and those of the Plan, the provisions of
the Plan shall control.

 

15.          SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 

16.          EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award
subject to this Agreement shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating the Employee’s benefits
under any employee benefit plan sponsored by the Company or any Affiliate,
except as such plan otherwise expressly provides. The Company expressly reserves
its rights to amend, modify, or terminate any of the Company’s or any
Affiliate’s employee benefit plans.

 

17.          CHOICE OF LAW. The interpretation, performance and enforcement of
this Agreement will be governed by the law of the state of California without
regard to such state’s conflicts of laws rules.

 

18.          AMENDMENT. This Agreement may not be modified, amended or
terminated except by an instrument in writing, signed by you and by a duly
authorized representative of the Company. Notwithstanding the foregoing, this
Agreement may be amended solely by the Board by a writing which specifically
states that it is amending this Agreement, so long as a copy of such amendment
is delivered to you, and provided that no such amendment adversely affecting
your rights hereunder may be made without your written consent. Without limiting
the foregoing, the Board reserves the right to change, by written notice to you,
the provisions of this Agreement in any way it may deem necessary or advisable
to carry out the purpose of the grant as a result of any change in applicable
laws or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the Award which is then subject to restrictions as provided
herein.

 

5

--------------------------------------------------------------------------------

 
